UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2014 CIRCOR INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-14962 04-3477276 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 30 CORPORATE DRIVE, SUITE 200 BURLINGTON, MASSACHUSETTS 01803-4238 (Address of principal executive offices) (Zip Code) (781) 270-1200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) . Item 7.01.Regulation FD Disclosure. On April 28, 2014, CIRCOR International, Inc. announced the postponement of its Investor Day, previously scheduled for May 15, 2014, until later in the year. The Company made this decision in light of the fact that Chief Executive Officer Scott Buckhout will undergo a medical procedure in the next week or so from which it likely will take two to three weeks for him to fully recover. Mr. Buckhout will continue to function during his recovery as the Company’s Chief Executive Officer. The information furnished pursuant to Item7.01 of this Current Report on Form 8-K shall not be considered “filed” under the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any filings by the Company under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth in such filing that such information is to be considered “filed” or incorporated by reference therein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCOR INTERNATIONAL, INC. By:/s/ Alan J. Glass Date: April 28, 2014 Name:Alan J. Glass Title:Vice President, General Counsel & Secretary
